Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered October 24, 2006, which granted defendants’ motion for summary judgment dismissing the seventh and eighth causes of action in the amended complaint, unanimously affirmed, with costs.
Regarding the cause of action for tortious interference with contract, defendants’ conduct was justified by their clear eco*367noxnic interest in not having Delma’s largest investor and director deal with plaintiff, a terminated senior executive, until his disputes with Delma were resolved (see Felsen v Sol Café Mfg. Corp., 24 NY2d 682, 687 [1969]). In light of such justification, plaintiff cannot demonstrate, in connection with his cause of action for interference with prospective business relations, that defendants were motivated “solely” by actual malice. The conduct, which involved persuasion rather than undue economic pressure, did not employ wrongful means (see Carvel Corp. v Noonan, 3 NY3d 182, 189-191 [2004]).
We have considered plaintiff’s other contentions and find them unavailing. Concur—Mazzarelli, J.P., Sullivan, Sweeny, Malone and Kavanagh, JJ.